PER CURIAM.
In these consolidated appeals, Norris Ross, a South Carolina pre-trial detainee, appeals from the district court’s orders accepting the reports and recommendations of a magistrate judge and dismissing without prejudice his 28 U.S.C. § 2254 (2000) petitions for lack of jurisdiction. Our review of the record and the district court’s opinions discloses no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross v. South Carolina, Nos. CA-03-2169-2; CA-03-2205-2-18AJ (D.S.C. filed Aug. 6, 2003 & entered Aug. 7, 2003; Aug. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional

AFFIRMED